Citation Nr: 1545455	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  14-14 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1964 to July 1968 and from July 1971 to July 1975, with confirmed service in the Republic of Vietnam and additional service with the Colorado National Guard and Air Force Reserve.    

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.


REMAND

The Veteran contends that his bilateral hearing loss disability and tinnitus were incurred as a result of noise exposure while repairing aircraft during military service.  

The record reflects that some Colorado National Guard medical records were received.  In addition, some records verifying dates of service in the Colorado National Guard have been received as well as an August 2006 Department of the Air Force letter indicating that the Veteran retired in December 2006.  However, it does not appear that all of the Veteran's dates of service in the Colorado National Guard or Air Force Reserve have been verified or that complete medical records pertaining to the Veteran's service in the Colorado National Guard and Air Force Reserve have been obtained.  Therefore, further development to obtain those records is in order.

Additionally, the Board notes that VA's duty to assist includes obtaining a VA examination and/or opinion when it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c) (4).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

With regard to the Veteran's claim for service connection for tinnitus, the Board finds the September 2012 VA examination report to be inadequate.  The September 2012 VA examiner opined that the Veteran's tinnitus was not related to service, in part, because the Veteran reported "short duration random tinnitus."  However, the examiner failed to provide a rationale that accounted for the Veteran's August 2011 statement that he experienced intermittent tinnitus ever since active duty due to exposure to noise from aircraft.  Finally, the Board notes that the medical opinions obtained in this case only address whether the Veteran's claimed disabilities are related to his active service in the Air Force but no medical opinion addressing whether the disabilities are related to periods of active duty for training in the Colorado National Guard or Air Force Reserve has been obtained.  Therefore, the claims must be remanded for another VA examination.    

As the case must be remanded, the RO or the AMC should obtain and associate with the record any outstanding, pertinent records, to include any VA records for the period from September 2011 to the present.

In light of these circumstances, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should obtain VA treatment records for the Veteran dated from September 2011 to the present.

2. The RO or the AMC should undertake all necessary development to verify the Veteran's periods of active duty, active duty for training and inactive duty for training while a member of the Colorado National Guard and Air Force Reserve.

3. The RO or the AMC should obtain all medical and personnel records for the Veteran's service in the Colorado National Guard and Air Force Reserve.  Development to obtain such records should continue until the required records are received or it is determined that further development to obtain the records would be futile.  In any event, the RO or the AMC should request the Veteran to provide a copy of any Colorado National Guard and Air Force Reserve records in his possession.

4. Then, the Veteran should be afforded a VA examination by an audiologist or physician with sufficient expertise to determine the etiology of the Veteran's bilateral hearing loss and tinnitus.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be provided to and reviewed by the VA examiner.  Any indicated studies should be performed.  The RO or the AMC should inform the examiner of the Veteran's verified periods of active and inactive service in the Colorado National Guard and Air Force Reserve.

Based on the review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's bilateral hearing loss and tinnitus began in service, were caused by service, or are otherwise related to service.

The rationale for all opinions expressed should also be provided.  

5. Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




